DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.


Response to Remarks

Applicant's Amendments filed on 10/11/2021, claims 1, 8-11 and 18-20 were amended. After entering amendment pending claims of 1-20 have been fully considered but were not found to be persuasive.

In response to Applicant’s argument on page 10 recited: “For example, Wang does not disclose [l] a recall request for an index item [2] comprising content, or [3] that a priority value is associated with the recall request for that index item. 
First, Wang merely discloses using an index to determine which data block to retrieve. Wang does not disclose recalling (or receiving) index data. 

Examiner respectfully disagrees with Applicant based on the paragraph Wang [0006] and Wang [claim 2] where Wang discloses a data block is associated with block identifier and the data block identifier may be received from the remote server comprising an index key in claim 2:
(“Wang [0006] According to one aspect of the present disclosure, a method for providing recovery from a remote server to a client may be provided. In this method, at least one data restore request is sent A data block identifier are received at the client system via a network. A data block associated with the data block identifier is retrieved from a local backup server associated with the client system if the local backup server stores the data block. The data block associated with the data block identifier is received from the remote server if the local backup server does not store the data block. The data block is restored to the client system.”
Wang, “2. The method of claim 1, wherein the data block identifier received from the remote server comprises an index key, and wherein searching the local backup server comprises searching the local backup server for the data block that is associated with the index key.”)

With respect to Applicant’s argument recited: “Second, Wang does not disclose a specific index item associated with a data block. Claim 1, not only recites that index item is recalled but also specifies that an index item comprises at least some content from the requested extent.”

In paragraph [0006] of Wang discloses a data block associated with the data block identifier (“a specific index item associated with a data block”) is retrieved from a local backup server (i.e., “index item is recalled”) associated with the client system (i.e., “from the requested extent”) 

Furthermore, Applicant argued: “Third, Wang does not assign or associate any priority values for recalling index information. Claim 1 of the present application, however, recites that a recall request for the identified index item is associated with a priority value.”

Examiner disagrees with Applicant’s argument above because Mitkar discloses a step for assigning priority value or weights to the certain data corresponding to the relative importance. 
 (Mitkar et al., [0230] “Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value.”)

In another words, Wang discloses a step for associating each data block with an identifier for retrieving the data content over the internet (WAN) while Mitkar discloses assigning priority value (weight) to the certain data content wherein each data content or archived data content may be identified with an header/data/block/archive file identifier (See Mitkar FIG. 1G, Mitkar paragraph [0292]) 
Thus, one of ordinary skill in the art may be motivated to combine teachings of Wang and Mitkar to manage priority of content while being able to index them with a single key/index in a distributed networking environment.

At more general level, Examiner note that previous office action was based on 35 U.S.C. 103 claim rejection and therefore, the Applicant may not attack the specific claim rejection language in a piece-meal fashion.

In response to the amendment made to the claims, Examiner has removed previously used prior art Wang and relies on the combined references of Gokhale-Hill-Mitkar which goes beyond the scope of the a new ground of rejection.

Furthermore, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 6, 7, 4, 10, 11, 12, 13, 14, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al., US 9,639,563, hereinafter Gokhale in view of Hill et al., US 6,397,206, hereinafter Hill and further in view of Mitkar et al., US 20160154709 hereinafter Mitkar.

As per claim 1, (Currently Amended) An information management system configured to recall archived files, the information management system comprising: (Gokhale discloses a method of archiving data objects using secondary storage (e.g., “... access data stored in an archived file”) computing device (FIG.1) by removing archive data from the primary storage unit and have an access to the stub to locate the data where the archive data that has been removed or migrated) a networked storage system comprising computer hardware configured to: receive a request to access data stored in an archived file, wherein the archived file is stored in extents in one or more secondary storage devices, wherein the archived file has been replaced with a stub file in primary storage; 
 (Gokhale [0006] “Often, archive data is removed from the primary copy, and a stub is stored in the primary copy to indicate its new location. When a user requests access to the archive data that has been removed or migrated, systems use the stub to locate the data and often make recovery of the data appear transparent, even though the archive data may be stored at a location different from the remaining primary copy data.”
Gokhale [0012] “FIG. 1 is a block diagram illustrating an environment in which a system for archiving data objects using secondary copies operates.”)

(With respect to claim 1, Gokhale does not explicitly discloses a method of requesting extent corresponding to data request associate with a first priority value) identify a requested extent corresponding to the data requested; issue a first recall request for the requested extent, wherein the first recall request is associated with a first priority value; 

Mitkar discloses a method of assigning priority values or "weights" to certain data (i.e., “the first recall request is associated with a first priority value”) and/or applications, corresponding to the relative importance.
(Mitkar et al., [0230] “Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value.”)

Thus, one of ordinary skill in the art may be motivated to combine teachings of Mitkar to manage/access based on the priority of content to optimize the distribution of data in a distributed networking environment to improve system efficiency and performances.

(With respect to claim 1, Gokhale does not explicitly discloses determining read-ahead extent, wherein the read-ahead extent is an extent of the archived file that is likely to be accessed.)  determine at least one read-ahead extent, wherein the at least one read-ahead extent is an extent of the archived file that is likely to be accessed, wherein the determination of the at least one read-ahead extent is based on an expected access timing; 

However, Gokhale in view of Hill discloses a method of using read-ahead technique to retrieve data in advance of (e.g., “the at least one read-ahead extent is an extent of the archived file that is likely to be accessed”) when the application is ready to access the data that is expected to need to use (e.g.,” based on an expected access timing”):
(Hill, col.2 lines 37-43: “Read-ahead and caching each contribute to efficiency and flexibility gains for an executing application, and The read-ahead operation retrieves data in advance of when the application is ready to access it, and caching stores the retrieved data in a location from which it can be quickly accessed when it is needed.”
Hill, col.1 line 28-32: “Typically, the data that is read ahead is the "working set", where a working set is the set of data that the application is using at a point in time (or is expected to need to use, in the case of read-ahead”)

Thus, one of ordinary skill in the art would have motivated to use the teachings of Hill, using read-ahead technique to retrieve data in advance when the application is ready to access the data that is expected to need to use because it allow faster access to the “working set” of data, improving overall performance of system.

(With respect to claim 1, Gokhale and combined references do not explicitly discloses a method of prioritizing read access of extents based on the relative importance of data) issue a second recall request for the at least one read-ahead extent, wherein the second recall request is associated with a second priority value;

However, Gokhale in view of Mitkar discloses a method of associating indices of metadata to the data objects and assigning priority value corresponding to the relative importance to determine the “service level”. In another words, Mitkar teaches that recall request of data or applications may be accessed by index while being able to identify priority value associated with the data object (i.e., “the second recall request is associated with a second priority value”)
Mitkar [0095] In addition to metadata generated by or related to file systems and operating systems, some of the applications 110 and/or other components of the information management system 100 maintain indices of metadata for data objects,
(Mitkar [0230] For example, certain applications and associated data may be considered to be more important by an enterprise than other data and services. Financial compliance data, for example, may be of greater importance than marketing materials, etc. Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value. Thus, the health, impact, and overall importance of a service may be determined, such as by measuring the compliance value and calculating the product of the priority value and the compliance value to determine the "service level")

(Gokhale and combined references do not explicitly discloses a method of determining read-ahead extent based on an expected access timing) determine at least one read-ahead extent, wherein the at least one read-ahead extent is an extent of the archived file that is likely to be accessed, wherein the determination of the at least one read-ahead extent is based on an expected access timing; 

However, Hill discloses a step for read-ahead the set of data that the application is using at a point in time which is expected to be used (i.e., “an extent of the archived file that is likely to be accessed”)
(Hill, col. 1, lines 25-32: “When the prediction has been accurately made, the data will be available at the time the  Typically, the data that is read ahead is the "working set", where a working set is the set of data that the application is using at a point in time (or is expected to need to use, in the case of read-ahead).”)
Hill, col. 3, lines 4-7: “As the application traverses a particular relationship, the related objects can be retrieved accordingly (from the cache, if they have been retrieved and cached in a read-ahead operation, or from the data repository if they are not locally available”).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Hill into the combined system of Gokhale for the advantageous purpose of improve accessibility of data by employing read-ahead operation for a working set of data that the application is using at a point in time.

(Gokhale does not explicitly discloses) “issue a second recall request for the at least one read-ahead extent, wherein the second recall request is associated with a second priority value that is different from the first priority value;” identify a first index item corresponding to the requested extent, wherein the first index item comprises at least some content from the requested extent; issue a third recall request for the first index item, wherein the third recall request is associated with the first priority value;  

However, Mitkar discloses a step for assigning priority values to a certain data and also being able to access them using its index.
Mitkar [0230] Financial compliance data, for example, may be of greater importance than marketing materials, etc. Network administrators may assign priority values or "weights" to certain data
(Mitkar [0280] “As one example, a user may manually initiate a restore of the backup copy 116A by interacting with the user interface 158 of the storage manager 140. The storage manager 140 then accesses data in its index 150


Moreover, Mitkar discloses configuring storage manager access data (i.e., “requested extent”) in its index associated with the selected backup copy (i.e., “index item comprises at least some content from the requested extent”) for appropriate media agent. 
Mitkar [0290] “.. storage manager 140, or other component may divide the associated files into chunks and generate headers for each chunk by processing the constituent files. The headers can include a variety of information such as file identifier(s), volume(s), offset(s), or other information associated with the payload data items, a chunk sequence number, etc. Importantly, in addition to being stored with the secondary copy 116 on the secondary storage device 108, the chunk headers can also be stored to the index 153 of the associated media agent(s) 144 and/or the index 150.”)

(Gokhale does not explicitly discloses) identify a second index item corresponding to the at least one read-ahead extent, wherein the second index item comprises at least some content from the at least one read-ahead request; issue a fourth recall request for the second index item, wherein the fourth recall request is associated with the second priority value; organize the first, second, third, and fourth recall requests in a priority queue according to priority values associated with each receive a query request associated with the archived file; and in response to the query request, query at least the first index item regardless of whether remaining recall requests in the priority queue have been executed.  

However, (1) Hill teaches a method of read-ahead of working set of data (i.e., “item corresponding to the at least one read-ahead extent”) to improve accessibility of data (See Hill, col. 1, lines 25-32) (2) Mitkar [0280] discloses a step for accessing data in its index (i.e., “second index item comprises at least some content from” and (3) Mitkar [0230] lines 7-16 discloses steps for assigning priority values or "weights" to certain data (i.e., “priority queue according to priority values associated with”) and/or applications. In another words, Hill teaches a step for reading ahead of working set of data for allowing point-in-time accessibility which may be implemented by creating caching data and Mitkar also disclosed a method of associating data with index and weight value for prioritized data retrieval, which brings up the complete steps for the claimed limitation.

Accordingly, one having ordinary skill in the art would have motivated to combine teachings of Hill, read-ahead technique and method of indexing data/chunk in the system of Gokhale where archiving data object in a distributed network system to improve accessibility of data throughout the multiple network locations of global or geographically specific network data storage system. (See Gokhale, col. 11 lines 32-36) 

Furthermore, one of ordinary skill in the art also would have motivated to use the technique of Mitkar, assigning priority values or "weights" to certain data, corresponding to the relative importance such as by measuring the compliance value and calculating the product of the priority value may offer improved performance in the system by effectively utilizing the storage unit (e.g., such as cache or SSD) which may be limited yet, providing much faster access.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill and Mitkar into the system of Gokhale because, they are analogous art as being directed to the same field of endeavor, the system and effective method of accessing data repository in a distributed storage environment.

As per claim 2, (Original) The information management system of claim 1, wherein the information management system is further configured to: restore at least two or more extents using a multi-stream technique.  
(Gokhale discloses a method of utilizing a single stubs data structure for multiple data objects data structure, multiple data objects data structures which may be copied (e.g., “restore at least two or more extents”)  to the storage device 115 using a specified number of data streams (e.g., “using a multi-stream technique”):
Gokhale, col. 7 lines 30-35: “The system may utilize a single stubs data structure 124 for a single data objects data structure 122, a single stubs data structure 124 for multiple data objects data structures 122, and/or multiple stubs data structures 124 for multiple data objects data structures 122.”
Gokhale, col. 11, lines 51-56: “For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another using a specified number of data streams, etc.)

As per claim 3, (Previously Presented) The information management system of claim 1, wherein the determining the at least one read-ahead extent is based on location of the data requested within the archived file.  
Gokhale and combined reference does not explicitly teach a method of determining of the read-ahead extent is based on location of the data requested within the archived file. However, Gokhale in view of Hill discloses a method of retrieving data in advance of when the application is ready to access it, and caching stores the retrieved data in a location (e.g., “determining the at least one read-ahead extent is based on location of the data”) from which it can be quickly accessed when it is needed:
(Hill, col.2 lines 37-43: Read-ahead and caching each contribute to efficiency and flexibility gains for an executing application, and when used together the gains are even more dramatic. The read-ahead operation retrieves data in advance of when the application is ready to access it, and caching stores the retrieved data in a location from which it can be quickly accessed when it is needed.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill into the system of Gokhale and combined because, teaching of Hill, storing a higher priority access data in a location such as cache or faster storage unit from which it can be quickly accessed would improve overall performance of the system.

As per claim 4, (Previously Presented) The information management system of claim 1, wherein the determining the at least one read-ahead extent is based on content of the data requested.  

Gokhale and combined references do not explicitly discloses a method of determining of the read-ahead extent is based on content of the data requested:
However, Gokhale in view of Hill discloses a method of configuring read-ahead instantiating the requested objects and caching the data for their related objects, (e.g., “based on content of the data requested.”) thereby making sure that the data is present (e.g., “determining the at least one read-ahead extent”) for the objects that are most likely needed next by the application:
(Hill, col.2 lines 56-67: “A read-ahead scheme allows the application to minimize the number of database round trips, and therefore reduce the processing delays in the application, by retrieving large object graphs (i.e. multiple objects, having interrelationships that form a graph structure) within one query. In this approach, read-ahead preferably involves instantiating the requested objects and caching the data for their related objects, thereby making sure that the data is present for the objects that are most likely needed next by the application (but without the time and storage overhead that would be required if all retrieved objects were immediately instantiated).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill into the system of Gokhale and combined because, the teachings of Hill, the steps for making sure of the data being present for the objects needed next by the application, would improve reliability and security of system. 

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of Hill and further in view of Mitkar and Shigeta et al.  US 2016/0070647, hereinafter Shigeta.

As per claim 5, (Previously Presented) The information management system of claim 1, wherein the second priority value is lower than the first priority value.  

Gokhale and combined references do not explicitly discloses a method of setting up different priority types different recall request to recall the read-ahead extent.

However, Gokhale in view of Shigeta discloses a method of configuring the read-ahead unit 171 to perform the read-ahead regarding a thread with higher priority prior to the read-ahead regarding a thread with low priority:
(Shigeta [0031] “The read-ahead unit 171 supplies the read-ahead data to each read-ahead buffer 19 until each read-ahead buffer 19 becomes full. When both the read-ahead buffers 19a and 19b are not full, the read-ahead unit 171 alternately supplies the read-ahead data to the read-ahead buffers 19a and 19b. A priority for the switch is respectively set relative to the plurality of threads during the read-ahead. The read-ahead unit 171 performs the read-ahead regarding a thread with higher priority prior to the read-ahead regarding a thread with low priority.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Shigeta into the system of Gokhale and combined because, the teachings of Shigeta, the steps for assigning different 

As per claim 6, (Original) The information management system of claim 1, wherein the information management system is further configured to: (Gokhale and combined references do not explicitly discloses)  access, by an application, the requested data before all extents have been recalled.  

However, Gokhale in view of Mitkar discloses a method of having application access backup image as-needed without needing to restore backup image in its entirely. Instead, only read-requested data is extracted from the backup image 116 and kept in the recall store:
(Mitkar [0401] The result of this approach is that testbed application 710 operates with as-needed data without needing to restore the point-in-time backup image (e.g., 116-1) in its entirety. Only read-requested data is extracted from the backup image 116 and kept in the recall store)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mitkar into the combined system of Gokhale because, the teachings of Mitkar, the steps for having application operate with as-needed data without needing to restore the point-in-time backup image (e.g., 116-1) in its entirety, saves system resource and thus providing improved system utilization.

As per claim 7, (Original) The information management system of claim 6, wherein the information management system is further modify the requested data before all extents have been recalled. 
(Gokhale and combined references do not explicitly discloses however, Gokhale in view of Mitkar discloses a method of “copy-on-write” snapshots technique when a block changes in primary storage, the block is copied to (e.g., “modify the requested data”) secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block (e.g., “modify the requested data before all extents have been recalled”):
Mitkar [0195] An initial snapshot may use only a small amount of disk space needed to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system. Additional disk space is usually required only when files and directories are modified later on. Furthermore, when files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some embodiments, for example in the case of "copy-on-write" snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mitkar into the system of Gokhale and combined because, the teachings of Mitkar, the steps for copy-on-write” snapshots technique when a block changes in primary storage, because it saves much of I/O resources by limiting the number of blocks to be accessed to modify, thus it improves overall system performance. 

Claims 8, are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of Hill and further in view of Mitkar and Huang, US 20130124782, hereinafter Huang.

As per claim 8, (Currently Amended) The information management system of claim 1, wherein the organizing of the first and second recall extent requests in the priority queue 

Gokhale does not explicitly discloses a method of organizing recall extent requests in terms of their importance of priorities. However, Gokhale in view of Mitkar discloses a method of organizing the importance of “service level” (e.g., “the first, second, and third recall extent requests”) based on the priority value and the compliance value:
(Mitkar [0230] lines 7-16: Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value. Thus, the health, impact, and overall importance of a service may be determined, such as by measuring the compliance value and calculating the product of the priority value and the compliance value to determine the "service level" and comparing it to certain operational thresholds to determine whether it is acceptable.)

(Gokhale and combined references do not explicitly discloses) includes accessing a bitmap table, wherein logical values in the bitmap table indicate whether an extent has been recalled.

However, Gokhale in view of Huang discloses a method of constructing logical-to-physical table (L2P table) of the solid state logical values”) with the physical allocation address (PAA) and the bitmap table denotes all PAA locations (e.g., “.. indicate whether an extent has been recalled”):
(Huang [0012] Moreover, the L2P table provides a table of correlating the LAA with the physical allocation address (PAA).The size of the PAA is equal to the size of the LAA. The bitmap table denotes all PAA locations. In addition, one bit is used to indicate whether the PAA location contains the valid data or not. Hereinafter, the functions and operations of the flash memory, the L2P table and the bitmap table of the solid state drive will be illustrated with reference to FIGS. 2, 3, 4 and 5
Huang [0026] The present invention provides a solid state drive. The present invention also provides a method for constructing a logical-to-physical table (L2P table) of the solid state drive in order to quickly reconstruct the L2P table and the bitmap table and reduce the time period of reconstructing the L2P table and the bitmap table
Huang [0055] After the history numbers of all blocks have been searched, the controlling unit realizes that the highest history number is [H:104]. Consequently, the P2L data of four blocks should be read to sequentially modify the L2P table and the bitmap table of the mapping unit. These four blocks include the fourth block with the history number [H:101], the fifth block with the history number [H:102], the sixth block with the history number [H:103], and the seventh block with the history number [H:104].)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Huang into the system of Gokhale and combined because, the teachings of Huang, a method of creating the L2P table .

Claims 9, are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of Hill and further in view of Mitkar and Wang, US 2014/0172950, hereinafter Wang.

As per claim 9, (Currently Amended) The information management system of claim 1, wherein the information management system is further configured to: (Gokhale discloses) organize the third and the fourth recall requests in an index item queue; execute at least one recall request in the index item queue.  

(Gokhale [0062] “Moreover, any data moved by the data agents may be tracked within the system by updating indexes associated with appropriate storage managers 105 or secondary storage computing devices 165. As used herein, a file or a data object refers to any collection or grouping of bytes of data that can be viewed as one or more logical units.”) 

As per claim 10, (Currently Amended) The information management system of claim 1, (Gokhale discloses a method of archiving data object which may be associated with a file such as email attachments, data blocks and other data objects stored in other data repositories) 
wherein the information management system is further configured to: issue a fifth recall request for one or more remainder extents, wherein the one or more remainder extents are extents of the archived file.
(Gokhale [0012] FIG. 1 is a block diagram illustrating an environment in which a system for archiving data objects using secondary copies operates.
Gokhale [0031] Moreover, although FIG. 4A illustrates entries corresponding to files in the secondary copy data structure 122, the disclosed techniques may also be used with other types of data objects, such as emails and email attachments, database or spreadsheet objects, data blocks, and other data objects stored in other data repositories.)
Gokhale [0007] “To create an archive copy, a conventional data storage system transfers the primary copy data to be archived to secondary storage to create an archive copy, replaces the primary copy data with a stub, and tracks the archive copy using an archive index”

(Gokhale does not explicitly discloses) that have not been requested yet, wherein the fifth recall request is associated with a third priority value.

However, Mitkar discloses steps for assigning priority values to certain data and identifying content indices to be searched in response to certain queries:
(Mitkar [0230] “Financial compliance data, for example, may be of greater importance than marketing materials, etc. Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance.
Mitkar [0144] The storage manager 140 may also track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.”)
  
Gokhale and combined references do not explicitly discloses however, Gokhale in view of Mitkar discloses a method of using index entry in the container index file indicating (e.g., “index items are searchable”) the data black in container.  For instance, a single data block in the container file may be individually referred to by a link in the metadata for searching the data block (e.g., “before a remainder of index items have been recalled”):
(Mitkar [0294] lines 22-28: “Accordingly, the corresponding index entry in the container index file 192 indicates that the data block B2 in the container file 190 is referred to. As another example, data block B1 in the container file 191 is referred to by a link in the metadata file 187, and so the corresponding index entry in the container index file 192 indicates that this data block is referred to.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mitkar into the system of Gokhale and combined because, the teachings of Mitkar, the steps for allowing a single data block in the container refer by a link in the metadata for accessing the block would improve utilization of system resource by limiting I/O access to the filesystem.

As per claim 11, (Currently Amended) A computer-implemented method for recalling archived files, the method comprising: via a networked storage system comprising computer hardware: -4-Application No.: 16/414,650 Filing Date:May 16, 2019receiving a request to access data stored in an archived file, wherein the archived file is stored in extents in one or more secondary storage devices, wherein the archived file has been replaced with a stub file in primary storage; identifying a requested extent corresponding to the data that is different from the first priority value; identifying a first index item corresponding to the requested extent, wherein the first index item comprises at least some content from the requested extent; issuing a third recall request for the first index item, wherein the third recall request is associated with the first priority value; identifying a second index item corresponding to the at least one read-ahead extent, wherein the second index item comprises at least some content from the at least one read-ahead request; issuing a fourth recall request for the second index item, wherein the fourth recall request is associated with the second priority value; third, and fourth recall requests in a priority queue according to priority values associated with each said request; [[and]] executing at least one recall request in the priority queue receiving a query request associated with the archived file; and in response to the query request, querying at least the first index item regardless of whether remaining recall requests in the priority queue have been executed.   

Claims 11 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The method of claim 11, wherein a recall handler restores at least two or more extents using a multi-stream technique.  

Claims 12 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 13, (Previously Presented) The method of claim 11, wherein the determining [[of]] the at least one read-ahead extent is based on location of the data requested within the archived file.  

Claims 13 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 14, (Previously Presented) The method of claim 11, wherein the determining [[of]] the at least one read-ahead extent is based on content of the data requested.  

Claims 14 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 15, (Previously Presented) The method of claim 11, wherein the second priority value of the second recall request to recall is lower than the first priority value of the first recall request.    

Claims 15 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The method of claim 11, wherein the requested data is accessible before all extents have been recalled.  

Claims 16 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The method of claim 16, wherein the requested data is modifiable before all extents have been recalled. 

Claims 17 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 18, (Currently Amended) The method of claim 11, wherein the organizing of the first and second recall extent requests in the priority queue includes accessing a bitmap table, wherein logical values in the bitmap table indicate whether an extent has been recalled.  

Claims 18 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 19, Currently Amended) The method of claim 11, further comprising: organizing the third and recall requests in an index item queue; and executing at least one recall request in the index item queue.  
  
Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above.

As per claim 20. (Currently Amended) The method of claim 11, further comprising: issuing a fifth recall request for one or more remainder extents, wherein the one or more remainder extents are extents of the archived file that have not been requested yet, wherein the fifth recall request is associated with a third priority value.   

Claims 20 is analogous to claim 10 and is rejected under the same rationale as indicated above.




Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

READ AHEAD BUFFER PROCESSING (BUTT et al., US 2017 /0052736) - Read data blocks based on a read-amount multiplied by an increment-amount from data storage and write the data blocks to the read-ahead buffer.


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154